PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Marcus, Howard
Application No. 16/364,111
Filed: 25 Mar 2019
For: TOOTH CLEANING DEVICE
:
:
:	DECISION ON PETITION
:
:


This is a decision in reference to the petition to withdraw holding of abandonment filed October 28, 2021.
 
The petition is DISMISSED.

Any request for reconsideration of the decision on the petition to withdraw the holding of abandonment must be submitted within TWO (2) MONTHS from the mail date of this decision.  This time period is not extendable.1

The application became abandoned April 8, 2021, for failure to file a reply to the non-final Office action mailed January 7, 2021, which set a three (3) month shortened statutory period for reply.  No extensions of the time for reply in accordance with 37 CFR 1.136(a) were obtained.  Notice of Abandonment was mailed July 30, 2021.

Petitioner, pro se, asserts 

This information had not been received by Howard Marcus, nor had anyone that could notify him of this immediate action that needed a response to regarding his patent processing. The reason no one would have not possibly received the Notice and issue a timely response because during 2020 Howard Marcus mail was being delayed due to the United States postal Service in Fremont, California made an error in his P.O. Box mailing and his Resident mailing and the mail was mixed up, and going through delays for 6 months from June 2020 thru November 2020 which mail in January 2021 was still delayed. (Verification from the USPS attached).

There was never any failure or delay in trying to receive an approved patent for his “Tooth Cleaning Device” since the date his attorney closed his office, and allowed no further assistances in this process or other representation. There has been no communications via mail or by any other means. The only mail was 

A review of the record indicates no irregularity in the mailing of the non-final Office action mailed January 7, 2021 and in the absence of any irregularity in the mailing, there is a strong presumption that the non-final Office action mailed January 7, 2021 was properly mailed to the address of record.  This presumption may be overcome by showing that the non-final Office action mailed January 7, 2021, was not in fact received.  

MPEP 711.03(c) states, in pertinent part:

A. Petition To Withdraw Holding of Abandonment Based on Failure To Receive Office Action

In Delgar v. Schuyler, 172 USPQ 513 (D.D.C. 1971), the court decided that the Office should mail a new Notice of Allowance in view of the evidence presented in support of the contention that the applicant’s representative did not receive the original Notice of Allowance. Under the reasoning of Delgar, an allegation that an Office action was never received may be considered in a petition to withdraw the holding of abandonment. If adequately supported, the Office may grant the petition to withdraw the holding of abandonment and remail the Office action. That is, the reasoning of Delgar is applicable regardless of whether an application is held abandoned for failure to timely pay the issue fee (35 U.S.C. 151) or for failure to prosecute (35 U.S.C. 133). 

…

2. Showing of Nonreceipt Required of a Pro Se Applicant

When the petitioner is a pro se applicant, the Office understands the petitioner may not have developed a formal docket record system for tracking correspondence. Nevertheless, petitioner must provide some sort of showing explaining the manner in which petitioner receives mail from the USPTO, maintains files for patent matters, and treats mail received for such matter. 

Specifically, petitioner must explain the system for keeping track of patent matters - where petitioner keeps the correspondence; where due dates are recorded; how petitioner knows replies are due, etc. In essence, petitioner must explain how he reminds himself of response due dates and shows that the due date for an Office action was not entered into that system. Petitioner should include any available documentary evidence of the mail received, covering a reasonable period after the mailing date of an Office action, to demonstrate non-receipt of an Office action. Petitioner should also provide the USPTO with copies of any records or other methods, which could serve as a reminder of the due date for a response to an Office action, and where petitioner would have entered the receipt date of the Office action if petitioner received it (for example, a copy of the outside of a file or a calendar maintained by petitioner), if these documents are available. Furthermore, petitioner must include a statement from himself, or any other person at the address who may have handled the Office action, indicating that a search was conducted of the location where the correspondence from the USPTO would have been kept; however, the Office action was not found. Lastly, petitioner must state that he was, in fact, residing at (or routinely checked) the correspondence address of record for a reasonable time after the mailing date of an Office action; the period when the Office action would have been received. 

(emphasis added)

The showing of record is not persuasive. Petitioner must explain the system for keeping track of patent matters - where petitioner keeps the correspondence; where due dates are recorded; how petitioner knows replies are due, etc. In essence, petitioner must explain how he reminds himself of response due dates and shows that the due date for an Office action was not entered into that system. Petitioner should include any available documentary evidence of the mail received, covering a reasonable period after the mailing date of an Office action, to demonstrate non-receipt of an Office action. Petitioner should also provide the USPTO with copies of any records or other methods, which could serve as a reminder of the due date for a response to an Office action, and where petitioner would have entered the receipt date of the Office action if petitioner received it (for example, a copy of the outside of a file or a calendar maintained by petitioner), if these documents are available. Furthermore, petitioner must include a statement from himself, or any other person at the address who may have handled the Office action, indicating that a search was conducted of the location where the correspondence from the USPTO would have been kept; however, the Office action was not found. Lastly, petitioner must state that he was, in fact, residing at (or routinely checked) the correspondence address of record for a reasonable time after the mailing date of an Office action; the period when the Office action would have been received.

37 CFR 1.135(a) states if an applicant of a patent application fails to reply within the time period provided under § 1.134 and § 1.136, the application will become abandoned unless an Office action indicates otherwise.  The non-final Office action mailed January 7, 2021 set a three (3)-month shortened time period in accordance with 37 CFR 1.134 which was extendable under 37 CFR 1.136(a). The Office action stated that a reply must be timely submitted to avoid abandonment.  It is undisputed that no reply was filed.

It is further noted that although petitioner states that “verification” from the USPS is attached, no statement from the USPS accompanies the petition.

In the absence of an adequate showing of evidence that the non-final Office action mailed April 8, 2021 was not received and entered a reliable tracking system, the holding of abandonment will not be withdrawn.

As such the application is properly held abandoned.  

The petition is dismissed without prejudice to reconsideration pending submission of the information listed above.

ALTERNATIVE VENUE

In the event petitioner is not able to provide the showing requested above, petitioner may consider filing a petition under 37 CFR 1.137(a) to revive the application.

37 CFR 1.137(a) provides that if the delay in reply by applicant or patent owner was unintentional, a petition may be filed pursuant to this section to revive an abandoned application.

A grantable petition pursuant to this section must be accompanied by:

(1) The reply required to the outstanding Office action or notice, unless previously filed;

(2) The petition fee as set forth in § 1.17(m);

(3) Any terminal disclaimer (and fee as set forth in § 1.20(d)) required pursuant to paragraph (d) of this section; and

(4) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this section was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The filing of a petition under the unintentional standard cannot be intentionally delayed and therefore should be filed promptly. A person seeking revival due to unintentional delay cannot make a statement that the delay was unintentional unless the entire delay, including the delay from the date it was discovered that the application was abandoned until the filing of the petition to revive under 37 CFR 1.137(a), was unintentional.  A statement that the delay was unintentional is not appropriate if petitioner intentionally delayed the filing of a petition for revival under 37 CFR 1.137(a).

A copy of the form for filing a petition under 37 CFR 1.137(a) to revive an application unintentionally abandoned is enclosed herewith for petitioner’s convenience.  Additionally, a copy of the Office action mailed January 7, 2021 is enclosed for petitioner’s reference in preparing a reply.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

Attn: Office of Petitions

By hand:		Customer Service Window
Mail Stop Petition
Randolph Building
401 Dulany Street
Alexandria, VA 22314

By internet:		EFS-Web2 

Telephone inquiries related to this decision should be directed to the undersigned at 571-272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Encl:	PTO/SB/64 (10-21) PETITION FOR REVIVAL OF AN APPLICATION FOR PATENT ABANDONED UNINTENTIONALLY UNDER 37 CFR 1.137(a)

	Non-final Office action mailed January 7, 2021





    
        
            
        
            
        
            
        
            
    

    
        1 37 CFR 1.181(f).
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)